Attorney’s Docket Number: GF2020083-US-NP
Filing Date: 06/19/2020
Claimed Foreign Priority Date: none
Applicants: Gu et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 07/28/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 07/28/2022, responding to the Office action mailed on 04/28/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 2, 14, and 17-20. Accordingly, pending in this application are claims 1, 3-4, 6-12, 15-16, and 21-22.

Response to Amendment
Applicant’s amendments to the Drawings have overcome the objection to Drawings previously set forth in the Non-Final Office action mailed on 04/28/2022. Accordingly, the previous objections to Drawings are withdrawn.
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 previously set forth in the same office action. Accordingly, the instant application is in condition for Allowance.

EXAMINER’S AMENDMENT



This application is in condition for allowance except for formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with --Transistor Device having Sidewall Spacers Contacting Lower Surfaces of an Epitaxial Semiconductor Material--.

Allowable Subject Matter
Claims 1, 3-4, 6-12, 15-16, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a transistor device wherein said fin further comprises opposing lateral fin sidewalls and wherein said transistor device further comprises: a second sidewall spacer positioned on and in physical contact with said gate structure and on and in physical contact with said opposing lateral fin sidewalls; and a third sidewall spacer positioned on and in physical contact with said second sidewall spacer, wherein a second portion of said first sidewall spacer is positioned on and in physical contact with said third sidewall spacer.
Regarding claim 6, the prior art of record fails to disclose or suggest a transistor device wherein the transistor device further includes another sidewall spacer positioned between said gate structure and said first sidewall spacer, wherein a first surface of said lower portion is positioned on and in physical contact with an outer surface of said another sidewall spacer.
Regarding claim 9, the prior art of record fails to disclose or suggest a transistor device wherein the transistor device further comprises another sidewall spacer positioned between said gate structure and said first sidewall spacer, wherein a first surface of said lower portion is positioned on and in physical contact with an outer surface of said another sidewall spacer.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814